POPOVICH, Judge,
dissenting:
While I agree that this case should be remanded to the lower court for further proceedings, I respectfully dissent from the majority’s decision that Sherry and Martin Dean have standing to petition for a return of “custody.” The majority states that “a review of the petition filed by the appellants convinces us that they clearly had standing under the Juvenile Act to petition for custody of Joseph[,]” citing 42 Pa.C.S.A. § 6334. However, the majority’s characterization of this case as one of “custody” is clearly erroneous. This is an adoption case and is therefore governed by the Adoption Act, 23 Pa.C.S.A. § 2101 et seq., not the Juvenile Act, 42 Pa.C.S.A. § 6301 et seq. See Matter of Adoption of Sturgeon, 300 Pa.Super. 92, 104, 445 A.2d 1314, 1320 (1982); Com. ex rel. Grimes v. Yack, 289 Pa.Super. 495, 523 n. 22, 433 A.2d 1363, 1378 n. 22 (1981). By ruling that the appellant’s have standing to petition for custody, the majority simply exacerbates an otherwise simple case. When a prospective adoptive parents petitions for custody of the prospective adoptee, the petitioners, in effect, are petitioning for adoption — not for custody. We must not allow petitioners to use the Juvenile Act to circumvent the Adoption Act.
The Adoption Act, § 2701, sets forth the requirements for a petition for adoption. § 2701(7) requires “all consents required by section 2711 (relating to consents necessary to adoption) are attached....” As a pre-requisite to adoption, § 2711(a)(5) requires consent to the adoption by “the guardian of the person of an adoptee....” Following the January 6, 1986, termination the parental rights of J.M.’s biological parents, Bucks County Children and Youth Social Services Agency (“C & YS”) was named as the child’s legal custodian. C & YS’s opposition to this petition demonstrates an *54unequivocal refusal to consent to a future adoption of J.M. by the appellants. However, the actual legal custody of J.M. is vested in the Commonwealth with C & YS and the court simply acting as the State’s agent. See Sturgeon, 445 A.2d at 1321-22. Thus, the appellant’s only hope for becoming adoptive parents lies in a finding by the lower court, following a full hearing, that C & YS is wrongfully withholding its consent to the adoption. See In re Adoption of E.M.A., 487 Pa. 152, 409 A.2d 10 (1979), appeal dismissed, 449 U.S. 802, 101 S.Ct. 46, 66 L.Ed.2d 6 (1980) (courts have no authority to decree an adoption in absence of statutorily required consents).
Accordingly, I believe the lower court and the majority should have treated the instant petition as one for adoption — not one for custody. Rather than finding that the appellant has standing to petition for custody, I would order the lower court to hold an evidentiary hearing and determine whether C & YS’s refusal to consent to an adoption by the appellants is reasonable.1

. I note that resolution of the pending child abuse appeal before the Department of Public Welfare is essential to resolve this issue properly. If the result of that appeal is a finding that child abuse occurred, certainly no one would dispute that C & YS is correctly withholding its consent to the adoption.